ATTORNEYS FOR APPELLANT                            ATTORNEYS FOR APPELLEE
Jill M. Acklin                                     Gregory F. Zoeller
Westfield, Indiana                                 Attorney General of Indiana

                                                   James Thomas Whitehead
                                                   Deputy Attorney General


                                                                                    FILED
                                                   Indianapolis, Indiana



                                          In the                                 Feb 20 2013, 11:25 am


                      Indiana Supreme Court                                              CLERK
                                                                                       of the supreme court,
                                                                                       court of appeals and
                                                                                              tax court




                                   No. 57S03-1302-CR-136

KATHLEEN PETERINK,
                                                           Appellant (Defendant below),

                                              v.

STATE OF INDIANA,
                                                           Appellee (Plaintiff below).


                          Appeal from the Noble Superior Court, No. 1
                            The Honorable Robert E. Kirsch, Judge


     On Petition to Transfer from the Indiana Court of Appeals, No. 57A03-1112-CR-586



                                      February 20, 2013

Massa, Justice.

       Appellant Kathleen Peterink pleaded guilty to Possession of Marijuana as a Class A
misdemeanor. The trial court sentenced her to one year imprisonment, suspended the sentence
entirely, and placed her on probation for one year, six months of which was to be served on
home detention.
          Contrary to statutory authority,1 the trial court also ordered that Peterink would not
receive good time credit for her term of home detention. On appeal, the State conceded error and
the Court of Appeals remanded with instructions to amend the sentencing order to allow for
credit time. Peterink v. State, 971 N.E.2d 735, 737–38 (Ind. 2012). Today, we grant transfer and
summarily affirm that portion of the opinion below. Ind. Appellate Rule 58(A)(2).


          However, the Court of Appeals also found error in the trial court’s sentence of one year
suspended with a year’s probation, citing its past precedent in Jennings v. State, 956 N.E.2d 203
(Ind. Ct. App. 2011), clarified on reh’g, 962 N.E.2d 1260 (Ind. Ct. App. 2012), trans. granted,
974 N.E.2d 1020 (table). Our decision today in Jennings v. State, No. 53S01-1209-CR-526, slip
op. (Ind. February 20, 2013), dictates that the trial court be affirmed in this regard. We thus
uphold the suspended sentence, with probation, but remand with instructions to allow for credit
time for home detention.


Dickson, C.J., and Rucker, David, and Rush, J.J., concur.




1
    Ind. Code §§ 35-38-2.5-5 (2008) and 35-50-6-6 (2008).



                                                    2